DETAILED ACTION
	Claims 1-14 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/11/2022 was submitted prior to the mailing of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 35 USC 112(b) rejection is withdrawn in view of the amendment.  
The 103 rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as unpatentable over Sim et al. (US Pat. Pub. 2014/0154295) in view of KR2018-0026125 (of record in IDS) as evidenced by the English translation thereof.
As to claims 1-14, Sim discloses a polyurethane foam impregnated with a cosmetic composition (paragraphs 5 and 20).  The water content of the foam is 20-60%, which overlaps the ranges of claims 1-4 (paragraph 16).  
Regarding claim 9, the cosmetic composition is an oil and water emulsion comprising an oil phase in the amount of 20-80% (paragraph 11), which encompasses a ratio of oil phase: aqueous phase within the recited ratio.  For example, an oil phase present in the amount of 53% would result in a ratio of 1.1: 1.
As to claim 13, the hardness of the foam is 10-70, which encompasses the claimed range (paragraph 22).  
Regarding claims 10-11, the cosmetic composition comprises one or more emulsifiers, such as sorbitan stearate, PEG-10 dimethicone, or lauryl PEG-9 polydimethylsiloxyethyl dimethicone in the amount of 0.01-10% (paragraph 12).     
As to claims 1-14, Sim does not further expressly disclose that the polyurethane comprises an ether group and an ester group in a molar ratio of 4:6 to 6:4 as recited by claim 1, nor the threshold shear stress recited by claims 1 and 5-76, nor the G’/G’’ range recited by claim 8, nor the weight ratios when two emulsifiers are used (claim 10) nor the change in hardness of the polyurethane foam before and after impregnation with the cosmetic is 45% or less (claim 14).  
KR2018-0026125 discloses a composition comprising a polyurethane foam formed from an isocyanate, castor oil (which has a molecular weight of 930 g/mol), and polybutadiene polyol with a molecular weight of 2800 g/mol, such that the foam comprises ether groups and ester groups in a molar ratio of 5.8:4.2, which is within the range of claim 1, and
 wherein the composition is impregnated with a cosmetic composition in the form of a water and oil emulsion (see Example 2, including compositions M3, M4,and M31-M35).  
As to claims 1-14, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Sim by selecting the foam disclosed by KR2018-0026125 as the polyurethane foam, since Sim is silent as to the specific type of polyurethane foam that should be used, which would have motivated the skilled artisan to search the related art for information on a suitable foam, which would have led to KR2018-0026125, which expressly teaches that the polyurethane foam disclosed therein is suitable for use in carrying an impregnated cosmetic composition that is in the form of a water and oil emulsion, such that the skilled artisan reasonably would have expected that it could serve as the foam in the Sim composition.  The resulting modified prior art composition is viewed as possessing the shear stress values recited by claims 1 and 5-7 as well as the G’/G’’ range recited by claim 8 and the change in hardness recited by claim 14, since it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, it further would have been prima facie obvious to select amounts of the emulsifiers that would result in a ratio within the recited range, since the amount of emulsifier is a result effective variable that will affect the emulsifier’s ability to stabilize the cosmetic in the form of an emulsion, and the skilled artisan would recognize that different emulsifiers will have differing optimal amounts, such that the skilled artisan would have been motivated to conduct an optimization process to determine the optimal ratio of the emulsifiers.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant argues that Sim teaches a viscosity of 2000-5000 cps, while Table 8 of the present application shows examples with a viscosity range of 6050-11050.  Applicant asserts that the flow behavior/threshold shear stress of a composition varies with the types and amounts of ingredients as well as its viscosity range, and since the Sim composition does not correspond to the claimed composition, it does not disclose the recitations of claim 1 with respect to water content and threshold shear stress, and that this deficiency is not remedied by Kim.
In response, while Table 8 shows three embodiments having a viscosity outside of the range taught by Kim, the claims nowhere recite any limitations to the viscosity.  The claims are not limited to the working examples taught by the specification.  Therefore, the composition of the prior art as combined in the rejection reads on the claims regardless of its viscosity.  
While Applicant argues that differences in viscosity and the types and amounts of ingredients will affect the threshold shear stress, the modified prior art composition comprises the same ingredients in the same amounts recited by the claims.  As discussed in the rejection, the Sim composition comprises a polyurethane foam as recited by the claims and which has a water content that overlaps the ranges of claims 1-4, a composition impregnated into the foam which comprises an oil phase and an aqueous phase as recited by claim 9 and wherein the oil phase and aqueous phase may be present in the weight ratio recited by claim 9, the Sim composition further comprising the same emulsifiers recited by claims 10-11, and wherein the molar ratio of the ether and ester groups in the foam is within the range recited by claim 1 upon incorporation of the KR-125 foam as proposed by the rejection.  Consequently, the composition of Sim and KR’125 is viewed as capable of meeting the threshold shear stress limitation of the claims based upon the evidence currently of record.  
Applicant also argues that the rejection fails to explain why it would have been routine optimization to arrive at the claimed range for the threshold.
In response, the skilled artisan in the art of formulating cosmetic compositions would have been well aware that the flow behavior of a liquid composition is dependent on its viscosity which in turn is dependent upon the types of ingredients (e.g., thickening ingredients or thinning ingredients such as water) and their amounts, and it would have been well within the purview of the skilled artisan to select the ingredients and their amounts in order to arrive at the desired flow behavior.  Thus, arriving at the claimed threshold shear stress limitation with a reasonable expectation of success through routine optimization is considered prima facie obvious in the absence of any evidence of difficulty/unpredictability in the art of altering the flow characteristics of o/w emulsions that are impregnated into polyurethane foams.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645